DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/16/2021 is accepted and entered. Accordingly, claims 1, 8, and 16 are amended.
In view of the amendment filed 2/16/2021, the previous rejection of claims 1, 8, and 16 under U.S.C. 112, second paragraph, are withdrawn.
Response to Arguments
Applicant’s arguments, see pp.14-18, filed 2/16/2021, with respect to claims 30-41 and 43-46 have been fully considered and are persuasive.  The rejection of claims 30-41 and 43-46 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Regarding claim 42, the Applicant argues that the claim is similar to the claims at issue in Microprocessor Enhancement Corp. which the Federal Circuit held to be in compliance with U.S.C. 112, second paragraph. However, where claims 30 and 43 recite the detector of claim 1, claim 42 instead recites a malfunctioning version of the detector module of claim 1, and a method of using the malfunctioning detector. Since the detector being used in claim 42 is Microprocessor Enhancement Corp. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 42 is drawn to a method of collecting information on gas-related failure modes of the detector module of claim 1. A single claim which claims both an apparatus and method steps of using the apparatus, or a product and additional limitations which focus on the capabilities of the system, is indefinite. See In re Katz Interacting Call Processing Patent Litigation,  639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017). See Arguments above. 	Additionally, the claim recites a malfunctioning detector module, but the malfunctioning 
Allowable Subject Matter
Claims 1-41 and 43-46 contain allowable subject matter.
Claim 42 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Takubo (US 5,543,663, hereinafter Takubo; filed Dec. 23, 1994) teaches a detector module (Figs. 65-66; col. 37, lines 8-16) comprising: a printed circuit board (PCB) (101) having opposing first and second surfaces, the first surface exposed to an insulating substrate (11), the second surface including printed circuit lines (22); a resistive plate (32) disposed on and in direct physical contact with the second surface of the PCB; and a drilled board disposed on the resistive plate (col. 36, lines 38-43). 	Mizutani et al. (US (US 2015/0323492, hereinafter Mizutani; filed May 12, 2015) teaches a detector module comprising: a hollow body having an internal volume that retains a gas (Fig. 3: 91; [0081-0083]; and a plurality of modular detectors disposed in the body. Goom (GB 2262338A, hereinafter Goom; pub. Jun. 16, 1993) teaches a detector module comprising a plurality of modular detector assemblies (Abstract). Francke et al. (US 2001/0040937, hereinafter Francke; filed Dec. 7, 2000) teaches a detector module comprising: a cathode that defines a drift volume [0055]. However, Francke does not teach the cathode is disposed above comprising: namely, wherein when the sealable opening is sealed, the sealable opening provides a vacuum-grade seal having a leak rate less than or equal to         1x10-6
Regarding claim 16, Takubo teaches an assembly comprising: a detector module (Figs. 65-66; col. 37, lines 8-16) comprising: a printed circuit board (PCB) (101) having opposing first and second surfaces, the first surface exposed to an insulating substrate (11), the second surface including printed circuit lines (22); a resistive plate (32) disposed on and in direct physical contact with the second surface of the PCB; and a drilled board disposed on the resistive plate (col. 36, lines 38-43). 	Mizutani teaches a detector module comprising: a hollow body configured to retain a gas in an internal volume of the hollow body (Fig. 3: 91; [0081-0083]; and a plurality of modular detectors disposed in the body. Goom teaches a detector module comprising a plurality of modular detector assemblies (Abstract). Francke teaches a detector module comprising: a cathode that defines a drift volume [0055]. However, Francke does not teach the cathode is disposed above the drilled board and the drift volume is created between the cathode and the drilled board. 	Matsuzaki teaches a detection apparatus comprising a hollow body having an internal volume that retains a gas; and a sealable opening disposed on the body, the sealable opening in fluid communication with the internal volume, wherein the sealable opening is sealed, creating a vacuum (Fig. 2; col. 1, lines 51-62). De Oliveira teaches a detector module and the benefit of maintaining a good vacuum seal (col. 1, lines 35-47). 	The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, an assembly comprising: a detector module comprising: a hollow body configured to retain a gas in an internal volume of the hollow body; a sealable opening disposed on the hollow body, the sealable opening in fluid communication with the internal comprising: namely, wherein when the sealable opening is sealed, the sealable opening provides a vacuum-grade seal having a leak rate less than or equal to 1x10-6cc*atm/second; and wherein the cathode is disposed above the drilled board, the drift volume being defined between the cathode and the drilled board, the drilled board disposed between the drift volume and the resistive plate; and a gas and vacuum system in fluid communication with the sealable opening, and comprising: at least one vacuum pump; a heat source in thermal communication with the detector module; a gas source in fluid communication with the sealable opening; and at least one valve disposed between (a) the sealable opening and (b) the vacuum pump and the gas source, the at least one valve having a first state where the gas source is connected to the sealable opening and the gas source is disconnected from the sealable opening, and a second state where the gas source is connected to the sealable opening and the vacuum pump is disconnected from the sealable opening.
Claims 2-15 and 17-46 contain allowable subject matter due to dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884